Citation Nr: 0211693	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
March to September 1972, from October 1973 to November 1975, 
from July 1978 to July 1985, and apparently for another 
(unverified) period of time.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which denied 
service connection for tinnitus, and denied a compensable 
rating for the veteran's service-connected bilateral hearing 
loss.  

By a June 2000 determination, the RO granted service 
connection for tinnitus, and rated it 10 percent disabling.  
Thus, the issue of service connection for tinnitus has been 
resolved and is not now before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

The veteran has level I hearing in each ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100, Tables 
VI and VII (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied a compensable rating for bilateral 
hearing loss in December 1999, and has not reviewed the case 
under the regulations implementing the VCAA.  Nevertheless, 
after reviewing the claims folder, the Board finds that, with 
regard to the issue at hand, there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  In the December 1999 RO decision, 
in a statement of the case issued in January 2000, and in 
supplemental statements of the case issued in June and 
December 2000, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
the claim of entitlement to a compensable rating for 
bilateral hearing loss, and of what was of record.  

The RO has obtained the veteran's records from VA medical 
facilities, and he has been accorded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding.  Notice of the VCAA and implementing regulations 
was sent to the veteran in December 2001.  In sum, 
development has been completed to the extent possible; VA 
duties to inform and assist are met; and the veteran is not 
prejudiced by the Board's review of the case based on the 
current record. 

Background

Service medical records show that the veteran had the onset 
of a bilateral hearing loss in service.  By a December 1985 
decision, the RO granted service connection for bilateral 
hearing loss and rated it noncompensable.  

A private audiological evaluation dated in August 1999 shows 
that the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
-5
5
20
60
LEFT
-10
5
15
80

The average pure tone thresholds were 20 decibels in the 
right ear and 23 decibels in the left ear.  Speech 
recognition testing was not reported.  

An August 1999 report of a private audiological evaluation at 
a hearing aid center reflects the veteran had a high 
frequency hearing loss.  

On VA audiological evaluation in September 1999, the veteran 
complained of difficulty hearing, especially misunderstanding 
the speech of others.  Puretone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
55
LEFT
5
15
15
55

The average puretone thresholds were 23 decibels in each ear.  
Speech audiometry revealed speech recognition ability of 100 
percent for each ear.  

Of record is a May 2000 private audiological evaluation 
report which includes a graph of the veteran's hearing 
levels, reflecting his high frequency hearing loss.  

On VA audiometry in June 2000, puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
25
65
LEFT
15
15
35
80
The average pure tone thresholds were 28 decibels in the 
right ear and 36 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.  The diagnosis was 
mild sensorineural hearing loss, bilaterally.

The veteran has furnished statements where he contends that 
an extraschedular rating is warranted for his bilateral 
hearing loss because he is a member of a Special Reaction 
Team, and his duties require that he have the ability to hear 
any movement around him, and to hear whispered commands and 
commands from radios.  He reported that background noises 
prevent him from hearing conversations vital to his mission.  
He stated that his high frequency hearing loss requires him 
to look for special alarms to alert him, such as alarms with 
low tones or flashing lights.  He reported that functioning 
on a day to day basis is difficult because everyone has to 
face him directly when speaking to him.

Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When findings on all audiometric studies since the veteran 
filed the application for a compensable rating are compared 
to Table VI of the rating schedule, the results are that he 
has level I hearing in each ear.  Such a level of hearing 
acuity warrants a noncompensable rating.  See 38 C.F.R. 
§ 4.85, Table VII, Code 6100.  No examination has shown an 
exceptional pattern of hearing (as specified in 38 C.F.R. 
§ 4.86 (2001)), so as to permit rating under alternate 
criteria.  Consequently, the schedular criteria do not allow 
for a compensable rating in this case.

In regard to the veteran's contention that his hearing loss 
warrants an extraschedular rating, the Board notes that, in 
exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is:  a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The RO has adjudicated the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.  See SOC dated 
in January 2000, and SSOCs dated in June and December 2000.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 
(1996) (Board may consider whether referral to "appropriate 
first-line officials" for extraschedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337 (1996) 
(Board may affirm an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).  The RO found that referral for extraschedular 
consideration is not warranted in this case, and the Board 
agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected bilateral hearing loss under the 
appropriate diagnostic code, but the medical evidence 
reflects that the veteran's hearing levels simply do not meet 
the criteria for a compensable rating.  Second, the Board 
finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations.  

Finally, the veteran argues that he is in an occupation which 
requires unimpaired hearing acuity, and that this should be 
the basis for an extraschedular rating.  In that regard, it 
is noteworthy that the law (See 38 U.S.C.A. § 1155) mandates 
that ratings be based on average impairment of earning 
capacity in civil occupations; impairment with respect to a 
specific occupation is not a governing criterion.

As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  Accordingly, the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

